Exhibit 10.18

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

2014 OMNIBUS INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

(RESTRICTED STOCK UNITS)

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to the
Company’s 2014 Omnibus Incentive Plan (the “Plan”), hereby awards to you a
Restricted Stock Unit Award in the form of restricted share units (the
“Restricted Stock Units” or the “Award”), payable in common shares of the
Company (“Common Shares”), covering the number of Common Shares set forth below.
This Award is subject to all of the terms and conditions as set forth herein
(the “Award Agreement”) and in the Plan, which is incorporated herein in its
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan. In the event of any conflict between the terms in the
Award Agreement and the Plan, the terms of the Plan shall control. For the
avoidance of doubt, any terms contained in the Award Agreement but are not in
the Plan shall not constitute a conflict and such terms in the Award Agreement
shall control.

 

Participant:

  

[•]

Date of Grant:

  

January [•], 2017

Number of Shares Subject to Award:

  

[•]

The details of your Award are as follows.

1. CONSIDERATION. Consideration for this Award is satisfied by your services to
the Company.

2. VESTING.

(a) In General. Subject to the provisions of the Plan and this Award Agreement,
one-third of the Award shall vest on each of the first three anniversaries of
the Date of Grant (each such anniversary, a “Vesting Date”); provided you are
employed through the applicable Vesting Date. Vesting will cease upon
termination of your employment (except as set forth below in Sections 2(b), (c),
and (d)). Any Stock Units that did not become vested prior to your termination
of employment or that do not become vested according to the provisions in this
Section 2 shall be forfeited immediately following the date of your termination
of employment. Settlement of vested Awards shall be pursuant to Section 3 below.

(b) Accelerated Vesting upon a Termination of Employment due to Death or
Disability. Notwithstanding the foregoing and any other provisions of the Plan
to the contrary, in the event that your employment is terminated by the Company
due to your death or Disability, then any unvested portion of your Restricted
Stock Units will vest on the date of your termination of employment.

(c) Accelerated Vesting upon a Termination of Employment without Cause or for
Good Reason. Notwithstanding the foregoing and any other provisions of the Plan
to the contrary, in the event that your employment is terminated by the Company
without Cause [or by you for Good Reason], then an additional number of your
Restricted Stock Units will vest

 



--------------------------------------------------------------------------------

as of the date of your termination, equal to the number of your unvested
Restricted Stock Units multiplied by a fraction, the numerator of which is the
number of days from the prior Vesting Date through the date of your termination,
and the denominator of which is 365, conditioned on you (i) having been employed
at the Company for at least twelve (12) months following the Date of Grant; and
(ii) delivering to the Company, and failing to revoke, a signed release of
claims acceptable to the Company within fifty-five (55) days following the date
of your termination.

(d) Accelerated Vesting upon a Termination of Employment in Connection with a
Change of Control. Notwithstanding the foregoing and any other provisions of the
Plan to the contrary, in the event that your employment is terminated (x) by the
Company without Cause or (y) by you for Good Reason, in either case within
twelve (12) months following a Change of Control (or during the six month period
prior to a Change of Control if such termination was in contemplation of, and
directly related to, the Change of Control), then any portion of your Restricted
Stock Units that was not cancelled in connection with such Change of Control
will vest on the date of your termination of employment [(or on the date of the
Change of Control if such termination occurs during the six month period prior
to a Change of Control)], conditioned on you (i) having been employed at the
Company for at least twelve (12) months following the Date of Grant; and
(ii) delivering to the Company, and failing to revoke, a signed release of
claims acceptable to the Company within fifty-five (55) days following the date
of your termination.

3. DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares equal to the sum of (i) the number of Restricted Stock Units
subject to your Award that become vested in accordance with the terms of this
Award Agreement, plus (ii) any Restricted Stock Units resulting from dividend
equivalents credited with respect to such Restricted Stock Units in accordance
with Section 6 of this Award Agreement, as soon as practicable (but, subject to
Section 7(c)(vi) of the Plan regarding blackout restrictions, in any event no
later than sixty (60) days) following the date on which such Restricted Stock
Units become vested; provided that, notwithstanding anything in the Plan to the
contrary, if the Company terminates your service for Cause prior to the date on
which the Common Shares are distributed to you, you shall forfeit any right to
such distribution of Common Shares.

4. NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Restricted
Stock Units standing to your credit from time to time. However, you will not be
deemed to be the holder of, or to have any of the rights of a stockholder with
respect to, any Common Shares subject to your Award (including but not limited
to stockholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 3 of this Award Agreement.

5. COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with any Common
Share ownership requirements adopted by the Company applicable to you, which
shall be on the same terms as similarly situated executives of the Company.

6. DIVIDEND EQUIVALENTS. The bookkeeping account maintained for your Award
shall, until the final Vesting Date or the termination and cancellation or
forfeiture of the Restricted Stock Units pursuant to the terms of this Award
Agreement, be allocated additional

 

2



--------------------------------------------------------------------------------

Restricted Stock Units on the payment date of dividends on the Company’s Common
Shares. Such dividends will be converted into a number of additional Common
Shares covered by the Restricted Stock Units equal to the quotient of (i) the
aggregate amount or value of the dividends paid with respect to that number of
Common Shares equal to the number of shares covered by the Restricted Stock
Units divided by (ii) the Market Price per Common Share on the payment date for
such dividend. Any such additional Restricted Stock Units shall have the same
Vesting Dates and vest in accordance with the same terms as the Restricted Stock
Units granted under this Award Agreement.

7. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Date of Grant. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under section 409A of the Code and becomes payable by
reason of your termination of employment or service with the Company shall be
made to you until your termination of employment or service constitutes a
separation from service within the meaning of section 409A of the Code. For
purposes of this Award, each amount to be paid or benefit to be provided shall
be construed as a separate identified payment for purposes of section 409A of
the Code. Notwithstanding any provision in the Plan to the contrary, if you are
a specified employee within the meaning of section 409A of the Code, then to the
extent necessary to avoid the imposition of taxes under section 409A of the
Code, you shall not be entitled to any payments upon a termination of your
employment or service until the earlier of: (i) the expiration of the six
(6)-month period measured from the date of your separation from service or
(ii) the date of your death. Upon the expiration of the applicable waiting
period set forth in the preceding sentence, all payments and benefits deferred
pursuant to this Section 7 (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such deferral) shall be
paid to you in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Award will be paid in accordance with the normal payment
dates specified for them herein. Notwithstanding any provision of the Plan to
the contrary, in no event shall the Company or any affiliate be liable to you on
account of an Award’s failure to (i) qualify for favorable U.S. or foreign tax
treatment or (ii) avoid adverse tax treatment under U.S. or foreign law,
including, without limitation, section 409A of the Code.

8. SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under your
Award unless the Common Shares are either (i) then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

9. RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

 

3



--------------------------------------------------------------------------------

10. TRANSFERABILITY. Except as otherwise permitted by the Committee in
accordance with the terms of the Plan, your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in the form prescribed by the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Shares pursuant to
Section 3 of this Award Agreement.

11. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an affiliate, or on the part of the Company or an affiliate to continue such
service. In addition, nothing in your Award will obligate the Company or an
affiliate, their respective stockholders, boards of directors or employees to
continue any relationship that you might have as an employee of the Company or
an affiliate.

12. UNSECURED OBLIGATION. Your Award is unfunded and you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue Common Shares pursuant to this Award Agreement. You will not have
voting or any other rights as a stockholder of the Company with respect to the
Common Shares subject to your Award until such Common Shares are delivered to
you pursuant to Section 3 of this Award Agreement. Upon such delivery, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

13. WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution of
Common Shares pursuant to your Award, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums that can be
withheld to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any affiliate which arise in connection with your
Award (the “Withholding Taxes”). The Company shall withhold Common Shares with
an aggregate Market Price (measured as of the date Common Shares are delivered
pursuant to Section 3) equal to the amount of such Withholding Taxes; provided,
however, that the number of such Common Shares so withheld shall not exceed the
maximum amount that can be withheld satisfy the Company’s required tax
withholding obligations.

14. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and will not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

 

4



--------------------------------------------------------------------------------

16. AMENDMENT. Nothing in this Award Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 4 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Award Agreement. Without
limiting the foregoing, the Board (or appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Award
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision; provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award. This
Award Agreement and the Plan contain the entire agreement and understanding
among the parties as to the subject matter hereof, and supersede any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof (including, without limitation, the
provisions in your employment letter with respect thereto).

(d) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, for avoidance
of doubt, terms contained in the Award Agreement but not in the Plan shall not
constitute a conflict and such terms in the Award Agreement shall control. The
Committee will have the power to interpret the Plan and this Award Agreement and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith and to

 

5



--------------------------------------------------------------------------------

interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee will be final and binding upon you, the
Company, and all other interested persons. No member of the Board or the
Committee will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

19. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.

20. CHOICE OF LAW. The interpretation, performance and enforcement of this Award
Agreement will be governed by the law of the Province of Ontario and the laws of
Canada.

21. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

6